J.' R. Swan, C. J.
The district court can not reserve and take a case for hearing and decision in another county on the circuit without the consent of the parties.
An order appointing a receiver to receive the revenues, etc., of a railroad, and bring the same into court, subject *to its order, etc., and without any application of its funds except to certain costs accrued, is not a final order from which an appeal can be taken to the district court.
A petition in error lies for improperly dismissing an appeal.
The order in this case dismissing the appeal, having been irregularly entered, is revetsed. The court here, however, proceeding in the case as the district should have done, dismiss the appeal and remand the case to the common pleas.
Brinkerhoee, Scott, Sutliee, and Peck, JJ., concurred.